287 F.2d 571
Valeska E. KAUTZ and William A. Buchholz,v.Claudia BUCHHOLZ.
No. 6511.
United States Court of Appeals Tenth Circuit.
December 20, 1960.

Appeal from the United States District Court for the Western District of Oklahoma.
Edwin Whitney Burch and William Bevers, Oklahoma City, Okl., for appellants.
Claude E. Love and Grey W. Satterfield, Jr., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of parties.